

                        Exhibit 10.1
 


ADDENDUM TO EMPLOYMENT AGREEMENT
 
THIS ADDENDUM TO EMPLOYMENT AGREEMENT (this "Addendum") is entered into as of
August 1, 2007 by and between CHARTER COMMUNICATIONS, INC., a Delaware
corporation (together with its successors and assigns, the "Company"), and Neil
Smit, an individual (" Executive ") as an amendment to that Employment Agreement
by and between the Company and Executive, dated as of August 9, 2005 (the
“Agreement”).
 
W I T N E S S E T H:
 
WHEREAS:
 
(1)  
The Company and Executive (each, a "Party") desire for Executive to enter into
this Addendum to provide for certain terms and awards as Executive continues to
be employed by the Company as Chief Executive Officer and President subject to
the terms and conditions set forth in this Addendum and the Agreement; and



(2) 
The Company and Executive acknowledge that the equity awards provided hereunder
are not effective until both parties have executed and delivered this Addendum
and that the awards and benefits provided for herein provide additional
consideration to Executive for the restrictive covenants placed on Executive
under the Agreement.

 
NOW, THEREFORE, in consideration of the premises, and the promises and
agreements set forth below, the Parties, intending to be legally bound, agree as
follows:
 
1.  Executive Cash Award Plan.  Beginning on this date, Executive will
participate in the Charter Communications Inc. 2005 Executive Cash Award Plan,
as amended (the “Cash Award Plan”) for the term of the Agreement on the same
terms as are applicable generally to participants in the Cash Award Plan.  An
initial amount of 120% of Executive’s Base Salary as of the date hereof (or
$1,440,000) shall be initially credited on the date hereof as a book entry to
Executive's Plan Award Account under the Cash Award Plan and Executive shall
received further book entry credits in 2008 and 2009 under the terms of the Cash
Award Plan.
 
2. Equity Awards.
 
(a)  In addition to the restricted stock awards previously granted pursuant to
the terms of the Agreement under the Company’s 2001 Stock Incentive Plan, as of
the date hereof, Executive shall be granted restricted stock awards for 600,000
shares of Class A Common Stock and shall vest in equal annual installments on
each of the first three anniversaries of August 10, 2007 (subject to Executive's
continued employment with the Company and except as otherwise provided in the
Agreement or in Exhibit C to the Agreement), and shall be governed by a
restricted stock agreement in substantially the form attached hereto as
Exhibit C  to the Agreement (the "Addendum Restricted Stock Award").
 
(b)  In addition to the performance unit awards previously granted pursuant to
the terms of the Agreement, as of the date hereof, Executive shall hereby be
granted 600,000 performance units, subject to the terms and provisions of the
Company’s 2001 Stock Incentive Plan (the "Addendum Performance Award"). The
Addendum Performance Award shall be earned based upon Company performance during
a one-year performance cycle for calendar year 2007, against objective
performance criteria established by the Compensation and Benefits Committee for
other executives’ performance units granted in 2007. The number of
 
 
1

--------------------------------------------------------------------------------


 
 
performance shares earned by, and delivered to, Executive shall be determined by
the formula established by the Compensation and Benefits Committee when the
targets and performance criteria were established for calendar year 2007), and
with maximum payout no greater than 200% of the (appropriately adjusted) amount
of the Addendum Performance Award.  The degree to which performance targets are
attained (or surpassed) shall be determined by the Compensation and Benefits
Committee in March 2008, and freely tradable shares reflecting the performance
target attainment identified by the Committee (“Performance Shares”) shall (to
the extent earned) be delivered to Executive no later than March 15, 2010. The
Addendum Performance Award shall be subject to the terms and conditions of the
Agreement, this Addendum, the Company’s 2001 Stock Incentive Plan and a
performance share award agreement in substantially the form attached to the
Agreement as Exhibit D.
  
3.  Termination of Employment.  (a)  Section 3.3(a)(ii) is hereby amended in its
entirety to read as follows:
“(ii)  three (3) times the Salary plus Target Bonus (125% of Salary) both as of
the Termination Date;”


(b)  Section 3.3(a)(i) of the Agreement is hereby deleted in its entirety.


4.  Miscellaneous. 
(a)  Except as specifically amended or modified by this Addendum, the terms and
provisions of the Agreement remain in full force and effect.  This Addendum and
the Agreement contain the entire agreement between the Parties with respect to
its specific subject matter and supersedes all prior oral and written
communications, agreements and understandings between the Parties with respect
to the terms and conditions of Executive's employment.


(b)  The headings of the Sections contained in this Addendum are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Addendum.
 
(c)  This Addendum may be executed in one or more counterparts, each of which
will be deemed to be an original copy of this Addendum and all of which, when
taken together, will be deemed to constitute one and the same agreement. This
Addendum may be executed by facsimile signatures.
 
IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date above first written above.
 
CHARTER COMMUNICATIONS, INC.






By: /s/ Grier C. Raclin
Name: Grier C. Raclin
Title: Executive Vice President, General Counsel and Secretary
 
 

 
Executive






                                                                     /s/ Neil
Smit                                                     
 Neil Smit




2

--------------------------------------------------------------------------------

